DETAILED ACTION
This Office Action is in response to amendment filed on April 11, 2022
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-17 and 21-24 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/11/2022 has been entered and fully considered.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. For the following: 
Applicant’s argument:
“GENTRY does not teach recryption based on "an arithmetic schedule between a plurality of ciphertexts" as in claim 1”.
In response:
The Examiner respectfully disagrees. To further characterizing the “fresh” of ciphertext of Gentry, the Examiner refer to [col. 37, lines 20-58] one can obtain a fully homomorphic encryption scheme (where the public key size does not depend on the maximum number of levels we want to evaluate) by assuming key-dependent-message (KDM) security. At a high level, the reason is that bootstrappability allows us periodically to "refresh" ciphertexts associated to interior nodes in a circuit; we can refresh for an arbitrary number of levels in the circuit, and thus can evaluate circuits of arbitrary depth. To "refresh" a ciphertext that encrypts a plaintext .pi. under .epsilon. public key pk.sub.i, we re-encrypt it under pk.sub.i+1 and then homomorphically apply the decryption circuit to the result, using the secret key sk.sub.i that is encrypted under pk.sub.i+1, thereby obtaining an encryption of .pi. under pk.sub.i+1. Homomorphically evaluating the decryption circuit decrypts the inner ciphertext under pk.sub.i, but within homomorphic encryption under pk.sub.i+1. The implicit decryption "refreshes" the ciphertext, but the plaintext is never revealed; the plaintext is always covered by at least one layer of encryption. Therefore, as indicating that the decryption “refresh” the ciphertext to a depth of a number of levels (i.e. Homomorphically evaluating the decryption circuit decrypts the inner ciphertext under pk.sub.i, but within homomorphic encryption under pk.sub.i+1. The implicit decryption "refreshes" the ciphertext, but the plaintext is never revealed; the plaintext is always covered by at least one layer of encryption. N). The Examiner interpret “an arithmetic schedule” is the depth level of evaluation that periodically “refresh” of ciphertext.

Applicant’s argument:
“GENTRY also does not teach that a recryption parameter comprises "a plurality of recryption levels respectively for the plurality of ciphertexts" or that the ciphertexts are recrypted "to a corresponding recryption level, based on the recryption parameter”.
In response:
The Examiner respectfully disagrees. As explaining above, homomorphically evaluating the decryption circuit decrypts the inner ciphertext under pk.sub.i, but within homomorphic encryption under pk.sub.i+1. The implicit decryption "refreshes" the ciphertext, but the plaintext is never revealed; the plaintext is always covered by at least one layer of encryption. N) is the depth level of evaluation that periodically “refresh” of ciphertext. And [col. 37, lines 38-67] the plaintext space is {0, 1} and D.sub..epsilon. is a boolean circuit in .sub..epsilon.. Let (sk.sub.1, pk.sub.1) and (sk.sub.2, pk.sub.2) be two .epsilon. key-pairs. Let .phi..sub.1 be an encryption of .pi..di-elect cons. under pk.sub.1. Let sk.sub.1j be an encryption of the j-th bit of the first secret key sk.sub.1 under the second public key pk.sub.2. Recrypt takes as these things as input, and outputs an encryption of .pi. under pk.sub.2. The Examiner interpret  .phi..sub.1 be an encryption of .pi..di-elect cons. under pk.sub.1. is the recryption parameter. Therefore, Gentry teaches the argument above.

Applicant’s argument:
“GENTRY does not teach recrypting "based on types and orders of operations" as in claim 21. Nor does GENTRY teach recrypting... "to recryption levels respectively corresponding to the plurality of recrypted ciphertexts" as in claim 21.”.
In response:
The Examiner respectfully disagrees. As explained above, Gentry teaches the recryption levels respectively corresponding to the plurality of recrypted ciphertext. As described in [col. 46 lines 1-22] reduction algorithm is given r.sub.j, an encryption of r under pk.sub.d. It simply uses the leveled homomorphism and the circuit corresponding to the hash function H to compute a ciphertext that encrypts H(r) from the ciphertext that encrypts r. Then, given that ciphertext and the value of .sigma.=H(r)* sk.sub.0, it computes a ciphertext that encrypts sk.sub.0 in the natural way--i.e., directly, rather than with the hash function. We assumed that the hash function H and the * operation can be computed with a circuit of depth at most d; therefore, our leveled homomorphic scheme .epsilon..sup.(d) has enough levels to evaluate this circuit. Consequently, we obtain a "natural" encryption of sk.sub.0 (i.e., under .epsilon.) under some public key pk.sub.i for i.gtoreq.0, and we can use Recrypt operations to obtain a natural encryption of sk.sub.0 under pk.sub.0. This ciphertext is an output of Evaluate.sub..epsilon. Therefore, the Examiner interpret the order would be the depth level of operation (i.e. recryption operation) on a ciphertext is based under type (i.e. epsilon).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 21-22 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Gentry U.S. Pat. Number 8,515,058.
Regarding claim 1; Gentry discloses a homomorphic encryption device, comprising:
a recryption parameter generating circuit configured to, based on an arithmetic scenario comprising information about an arithmetic schedule between a plurality of ciphertexts, generate a recryption parameter comprising a plurality of recryption levels respectively for the plurality of ciphertexts ([[col. 5, lines 23-29]]  receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; and applying the Evaluate function of the bootstrappable homomorphic encryption scheme to inputs comprising the ciphertexts and a circuit; [[col. 7, lines 26-35]] an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}; [[col. 27, lines 10-15]] (Leveled Circuit Private Homomorphic Encryption)…can be a different distribution associated to each level, and the distributions only need to be equivalent if they are associated to the same level (in the circuit));    
a recryption circuit configured to generate a plurality of recrypted ciphertexts by recrypting each of the plurality of ciphertexts to a corresponding recryption level, based on the recryption parameter ([[col. 7, lines 26-35]] an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}…before we Add or Mult E(a) and E(b), we can apply Recrypt to E(a) and E(b) to ensure that their noise parameters are small enough so that the noise parameter of E(a*b) is less than N, and so on recursively; [[col. 12, lines 36-38]] byrecursively performing this type of operation on all ciphertexts at a given level in the circuit, we can evaluate a d-depth circuit of NANDs); and
an arithmetic circuit configured to output an arithmetic result by performing operations by using the plurality of recrypted ciphertexts, according to the arithmetic scenario ([[col. 9, lines 15-23]] given ciphertexts that encrypt .pi..sub.1, . . . , .pi..sub.t, fully homomorphic encryption should allow anyone (not just the key-holder) to output a ciphertext that encrypts f(.pi..sub.1, . . . , .pi..sub.t) for any desired function f, as long as that function can be efficiently computed. No information about .pi..sub.1, . . . , .pi..sub.t or f(.pi..sub.1, . . . , .pi..sub.t), or any intermediate plaintext values, should leak; the inputs, output and intermediate values are always encrypted).

Regarding claim 2; Gentry discloses the homomorphic encryption device of claim 1, wherein at least two of the plurality of recryption levels respectively corresponding to the plurality of ciphertexts are different from each other ([[col. 5, lines 23-29]] receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; [[col. 12, lines 35-40]] a given level in the circuit, we can evaluate a d-depth circuit of NANDs). 

Regarding claim 3; Gentry discloses the homomorphic encryption device of claim 1, wherein the recryption parameter generating circuit is further configured to:
determine level consumption quantities of at least one operation comprised in the arithmetic scenario ([[col. 5, lines 23-29]] (6) an encryption scheme with a "noise parameter" attached to each ciphertext, where encryption outputs a ciphertext with small noise--say, less than n--but decryption works as long as the noise is less than some threshold Nn… algorithms Add and Mult that can take ciphertexts E(a) and E(b) and compute E(a+b) and E(a*b), but at the cost of adding or multiplying the noise parameters… that can handle circuits of depth roughly log log N-log log n); and
generate the recryption parameter based on the determined level consumption quantities of the at least one operation ([[col. 5, lines 23-29]] 7) an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}…before we Add or Mult E(a) and E(b), we can apply Recrypt to E(a) and E(b) to ensure that their noise parameters are small enough so that the noise parameter of E(a*b) is less than N, and so on recursively). 

Regarding claim 21; Gentry discloses a ciphertext arithmetic method performed by a homomorphic encryption device, the ciphertext arithmetic method comprising:
receiving a plurality of ciphertexts from outside the homomorphic encryption device;
based on types and orders of operations required between the plurality of ciphertexts, recrypting the plurality of ciphertexts as a plurality of recrypted ciphertexts to recryption levels respectively corresponding to the plurality of recrypted ciphertexts such that an arithmetic result comprises no preliminary text ([[col. 5, lines 23-29]]  receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; and applying the Evaluate function of the bootstrappable homomorphic encryption scheme to inputs comprising the ciphertexts and a circuit; [[col. 7, lines 26-35]] an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}; [[col. 12, lines 36-38]] by recursively performing this type of operation on all ciphertexts at a given level in the circuit, we can evaluate a d-depth circuit of NANDs); and
outputting the arithmetic result comprising no preliminary text by performing operations comprising at least one multiplication operation by using the plurality of recrypted ciphertexts  ([[col. 7, lines 37-45]] given a somewhat homomorphic encryption scheme… that its decryption circuit has multiplicative depth at most log log N-log log n-1--i.e.); [[col. 9, lines 15-23]] given ciphertexts that encrypt .pi..sub.1, . . . , .pi..sub.t, fully homomorphic encryption should allow anyone (not just the key-holder) to output a ciphertext that encrypts f(.pi..sub.1, . . . , .pi..sub.t) for any desired function f, as long as that function can be efficiently computed).

Regarding claim 22; Gentry discloses the ciphertext arithmetic method of claim 21, wherein the recrypting of the plurality of ciphertexts comprises:
for each of the plurality of ciphertexts, determining a sum of level consumption quantities of at least one operation performed on a corresponding ciphertext, as a recryption level that corresponds to the corresponding ciphertext ([[col. 5, lines 23-29]] (6) an encryption scheme with a "noise parameter" attached to each ciphertext, where encryption outputs a ciphertext with small noise--say, less than n--but decryption works as long as the noise is less than some threshold Nn… algorithms Add and Mult that can take ciphertexts E(a) and E(b) and compute E(a+b) and E(a*b), but at the cost of adding or multiplying the noise parameters… that can handle circuits of depth roughly log log N-log log n); and
for each of the plurality of ciphertexts, recrypting the corresponding ciphertext to the recryption level ([[col. 5, lines 23-29]] 7) an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}…before we Add or Mult E(a) and E(b), we can apply Recrypt to E(a) and E(b) to ensure that their noise parameters are small enough so that the noise parameter of E(a*b) is less than N, and so on recursively).

Allowable Subject Matter
Claims 4-6, 8-10, 12 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed. What is missing from the prior art is sufficiently teaching or motivation for anticipating or rendering obvious the act of wherein at least two of the plurality of recryption levels are different from each other, wherein a remaining number of possible arithmetic operations of the recrypted ciphertexts is larger than a remaining number of possible arithmetic operations of the plurality of ciphertexts, as recited in claim 11. The dependent claims which further limit claim 11 also are deemed allowable by virtue of their dependency



Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss claim’s amendment before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2011/0110525 to Gentry-Gentry teaches encrypting information in accordance with an encryption scheme that uses a public key; encrypting a plurality of instances of a secret key, each being encrypted using at least one additional instance of the public key; sending the encrypted information and the plurality of encrypted instances of the secret key to a destination; receiving an encrypted result from the destination; and decrypting the encrypted result. A further method includes receiving a plurality of encrypted secret keys and information descriptive of a function to be performed on data; converting the information to a circuit configured to perform the function on the data; and applying the data to inputs of the circuit and evaluating the data using, in turn, the plurality of encrypted secret keys.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Primary Examiner, Art Unit 2491